DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claims 37, in the paper of 10/4/2022, is acknowledged.  Applicants' arguments filed on 10/4/2022, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 37-46 are still at issue and are present for examination.
Election/Restrictions
Applicant's election with traverse of Group II, claims 37-43, drawn to a composition comprising a Class 2 Cas protein, in the paper of 5/28/2021, is acknowledged.  
Claims 44-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-43 are rejected under 35 U.S.C. 101 because theclaimed invention is directed to non-statutory subject matter. 
Newly amended claims 37-43 are directed to an engineered, or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc.,106 USPQ2d 1972 (June 13, 2013). Even though applicants claim a “engineered or non-naturally occurring composition” this is insufficient to overcome the rejection because the claimed compositions are directed to naturally occurring Class 2 Type V-U Cas protein and a guide RNA sequence (see below rejection under 35 U.S.C. 112(b)).
Applicants continue to traverse the rejection on the basis that applicants have amended the claims to specify a “guide RNA sequence…”.   Applicants continue to submit that naturally occurring CRISPR- Cas systems are bacterial viral defense systems, and that the guide sequence of a naturally occurring Type V-U CRISPR-Cas would comprise a sequence capable of binding to a bacteriophage that had previously infected the bacteria.  Applicants continue to submit that the claims are directed to a system wherein the guide sequence that directs sequence-specific binding of the complex to a target sequence other than the target sequence recognized by a naturally occurring Class 2 Type V-U crRNA.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, continues to be found not persuasive for the reasons previously made of record and for those reasons repeated above and below under the rejection over 35 U.S.C. 112(b).
In response to applicant’s submission that naturally occurring CRISPR- Cas systems are bacterial viral defense systems, and that the guide sequence of a naturally occurring Type V-U CRISPR-Cas would comprise a sequence capable of binding to a bacteriophage that had previously infected the bacteria, this is acknowledged and agreed with.  In response to applicants submission that the claims are directed to a system wherein the guide RNA has been engineered to include a non-naturally occurring spacer sequence that enables the system to hybridize to a target sequence other than that which a naturally occurring system could target, this is acknowledged, however, it remains that applicants claims as amended continue to read on a naturally occurring Class 2, Type V-U Cas protein and guide sequence.  While it is acknowledged that while CRISPR- Cas systems are bacterial viral defense systems, and that the guide sequence of a naturally occurring Type V-U CRISPR-Cas could comprise a sequence capable of binding to a bacteriophage sequence that had previously infected the bacteria it is noted that these same naturally occurring guide sequences could also be capable of hybridizing to a target locus in a eukaryotic cell.  As applicants’ claims are directed to those guide RNA sequences which are capable of hybridizing to any target locus in any eukaryotic cell, the level of nucleotide complementary between the eukaryotic target locus and the guide sequence is sufficiently low such that a naturally occurring guide sequence would be capable of hybridizing to at least some targets in a eukaryotic cell.  Applicants attention is also directed to the rejection below based upon indefiniteness in the consideration of this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 37 remains indefinite in the recitation “a Class 2, Type V-U Cas protein” as it is confusing and unclear as to what a Class 2, Type V-U Cas protein is and how it is different from other Cas proteins.  As previously stated applicant’s specification only states two defining characteristics of Class 2, Type V-U Cas proteins.  First applicant’s specification states that they are smaller than the effectors of complete Class 2 systems (400-700 amino acids) and second these smaller TnpB homologs show a much higher level of similarity to TnpB that the larger type I and type V effectors.  This is insufficient to define what is meant by a Class 2, Type V-U Cas protein.
Applicants continue to traverse this rejection as previously and note that the Class 2 Type V aspect of the phrase reflects a term having an ordinary and customary meaning in the art.  Applicants submit a number of references supporting this position.
Applicants submit regarding the “U” aspect of the phrase “Class 2 Type V-U” designate a new sub0type within the Class 2, Type V family.  Applicants submit that the question is whether the specification clearly delineates how the Type V-U subtype fits within the Type V genus.  Applicants submit that the specification defines the Type V-U as being much smaller than the effectors of the Class 2 systems, comprising between 400 and 700 amino acids and a higher level of similarity to TnpB than the larger type I and V effectors.
Applicants complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.
As previously stated, applicant’s specification only states two defining characteristics of Class 2, Type V-U Cas proteins.  First applicant’s specification states that they are smaller than the effectors of complete Class 2 systems (400-700 amino acids) and second these smaller TnpB homologs show a much higher level of similarity to TnpB that the larger type I and type V effectors.  It is noted that this is what applicants repeated in applicant’s argument above.  This is insufficient to define what is meant by a Class 2, Type V-U Cas protein.
In response to applicant’s submission that the Examiner direct his attention to Figures 2-4, and 9 as these figures detail the structure and composition of Class 2 proteins including Type V-U Cas proteins, while this information is helpful it is not sufficient by itself as to defining the claimed Class 2, Type V-U Cas proteins.  While applicants submit the differences between the claimed Class 2, Type V-U Cas proteins and other protein classes individually applicants have not sufficiently defined the distinguishing characteristics that define the claimed Class 2, Type V-U Cas proteins as a whole from other Type V Cas proteins.  While applicant’s submission of differences between the claimed Class 2, Type V-U Cas proteins and other Cas proteins correlate with structures found in applicants dependent claims and applicants’ specification, it remains as to is the class of proteins defined as Class 2, Type V-U Cas proteins adequately defined by the art.  It is noted that claim 37 as it is currently written continues to contain little to no structural limitations which is much of the reasons this claim is rejected as being indefinite.  While many of the dependent claims do attempt to further limit the claimed Class 2, Type V-U Cas proteins by adding additional structural limitations, each of these by itself continues to be insufficient to define the claimed Class 2, Type V-U Cas proteins.
Thus, the claims remain indefinite in that applicants have not adequately defined the claimed Class 2, Type V-U Cas proteins.

Newly amended claim 37 is indefinite in the recitation “and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA” on multiple basis.  First the recitation “and engineered to comprise” is awkward and confusing and is interpreted as “wherein the guide RNA comprises”.   Second the recitation is indefinite in that it is unclear and confusing with regard to what “a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA” is.  Applicants specification does not disclose a target sequence recognized by a Class 2 Type V-U crRNA much less a “naturally occurring” Class 2 Type V-U crRNA.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37-43 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.  
Claims 37-43 are directed to all possible engineered, or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA. (see also above rejection under 35 U.S.C. 112(b)).  The specification fails to describe sufficient representative species of these compositions comprising a Class 2 Type V-U Cas protein and a guide RNA sequence capable of forming a complex with the Type V-U Cas protein that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  Given this lack of sufficient representative species of compositions comprising a Class 2 Type V-U Cas protein and a guide RNA sequence capable of forming a complex with the Type V-U Cas protein, applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
Applicants continue to traverse the rejection on the basis that applicants submit that they have provided 92 sequences of Type V-U Cas compositions and applicants submit that these are representative of the entire genus."  Applicants submit that the Examiner has provided no basis for why these 92 species are not representative. Applicants submit that they have provided a phylogenetic and alignment analysis showing how these sub-types cluster together based on shared attributes (Figure 4 and Figure 9) and further identified common shared structural attributes that delineate the Type V-U sub-type from other known CRISPR-Cas systems of the broader Type V family (Figures 2 and 3). Finally, applicants submit that the information contained within this application was submitted to, accepted, and published by a peer- review journal recognizing Applicant's discovery of a new Type V sub-type, and further demonstrating that the information provided at the time of filing was sufficient for one of ordinary skill in the art to recognize Applicant was in possession of the claimed invention. See Schmakov et al. Nat Rev Microbiol 15, 169-1982 (2017). 
Applicants further submit that the Specification Describes How to Engineer Class 2, Type V-U Cas Protein and its Guide Sequence or its Target Sequence 
Applicants submit that the Examiner points out, both instant paragraphs [0089]-[0090] and Shmakov recite "subtype V-U TnpB-like proteins appear to be too small to adopt the bilobed structure of sufficient size to accommodate the complex of the crRNA with the target DNA as the typical Class 2 effectors do, and therefore are unlikely to function in that capacity." Applicants submit that this is highly reductive characterization of what Schmakov states as reading on only a few lines more, the specification (and Schmakov) go on to recite "at least some of these proteins do perform CRISPR-dependent biological functions," (emphasis added) paragraph [0090] and Shmakov page 6. Applicants further submit both the Specification and Shmakov point out Type V-U CRIPSR arrays contained "[multiple/several] spacers that exactly match genomic sequences of bacteriophages infecting these bacteria," and the Specification and Shmakov note, "The presence of the phage-specific spacers implies that at least this variant within subtype V-U is a functional CRISPR-Cas system that is actively engaged in anti-phage adaptive immunity,".  Applicants submit that accordingly, when read in the full and proper context the specification and Schmakov support that some, and do not rule out that all, Type V-U's are capable of forming a CRISPR-Cas complex with a guide RNA. 
Applicants submit that contrary to the Examiner’s allegations that Stella et al. Nature Structural & Molecular Biology, Vol 24 No. 11, pp 882-892, Nov 2017 ("Stella") teaches "currently little is known about the V-C and V- U subtypes and no structural information about them is available," Stella is a post-filing reference and is clearly not dispositive of the state of knowledge at the time of the invention, as the present application demonstrate quite a lot was known about the structure and function of Type V-U systems.
Applicants amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is found non-persuasive for the reasons previously stated and for those reasons repeated herein.
In response to applicants continued submission that applicants submit that they have provided 92 sequences of Type V-U Cas compositions and applicants submission that these are representative of the entire genus."  while this is helpful, such limited structural descriptions are insufficient to describe the vast breadth of the claimed genus of any Class 2, Type V-U Cas protein AND the required guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  This is especially true given that as discussed above the actual breadth of the claimed Class 2, Type V-U Cas proteins are unclear as not defined (see above rejection under 35 USC 112 (b)).  Given this lack of sufficient representative species and structural description applicants have failed to sufficiently describe the claimed invention, in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.
In response to applicants submission that the information contained within this application was submitted to, accepted, and published by a peer- review journal recognizing Applicant's discovery of a new Type V sub-type, and further demonstrating that the information provided at the time of filing was sufficient for one of ordinary skill in the art to recognize a of that applicant was in possession of the claimed invention (See Schmakov et al. Nat Rev Microbiol 15, 169-1982 (2017) this is not found persuasive as the publication of “applicants discovery of a new Type V subtype” in a peer review is unrelated to applicants possession of the claimed genus of compositions. 
In response to applicants submission that the examiners pointing out that Shmakov recite "subtype V-U TnpB-like proteins appear to be too small to adopt the bilobed structure of sufficient size to accommodate the complex of the crRNA with the target DNA as the typical Class 2 effectors do, and therefore are unlikely to function in that capacity." is highly reductive characterization of what Schmakov states as Schmakov further recites "at least some of these proteins do perform CRISPR-dependent biological functions," is not found persuasive.   Applicants submission that Schmakov’s further recitation that "at least some of these proteins do perform CRISPR-dependent biological functions," is insufficient to describe the breadth of the currently claimed composition comprising any Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  

In response to applicants submission that the Specification and Shmakov point out Type V-U CRIPSR arrays contained "[multiple/several] spacers that exactly match genomic sequences of bacteriophages infecting these bacteria," and the Specification and Shmakov note, "The presence of the phage-specific spacers implies that at least this variant within subtype V-U is a functional CRISPR-Cas system that is actively engaged in anti-phage adaptive immunity," such a disclosure is inadequate to describe the claimed composition comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  
In response to applicants submission that Examiner’s allegations that Stella et al. Nature Structural & Molecular Biology, Vol 24 No. 11, pp 882-892, Nov 2017 ("Stella") teaches "currently little is known about the V-C and V- U subtypes and no structural information about them is available," is not relevant as applicants submit that Stella is a post-filing reference and is clearly not dispositive of the state of knowledge at the time of the invention is not found persuasive as the fact that Stella was a post filing reference is relevant to the state of the art post filing and thus at the time of filing.
Thus, applicant’s submission that they have described a composition comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA is not found persuasive.  
	Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.

Claims 37-43 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for compositions comprising a nuclease comprising the amino acid sequence of SEQ ID NO:1, does not reasonably provide enablement for any possible engineered or non-naturally occurring compositions comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell (see also above rejection under 35 U.S.C. 112(b)).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
This rejection was stated in the previous office action as it applied to previous claims 37-43.  In response to the rejection applicants have amended the claims and traverse the rejection as if applies to the newly amended claims.
Applicants continue to traverse the above rejection on the basis that as previously discussed above when addressing the § 112(b) and §112(a) written description, the specification provides more than just "minimal if any structural limits."  Applicants submit that the disclosure is not limited to just SEQ ID NO: 1, but the specification provides 92 representative Type V-U species in Table 1.  Applicant submits the specification provides sufficient guidance to enable one of or ordinary skill in the art to make and use the claimed invention. Withdrawal of the rejection is respectfully requested.
Applicants continued submission that the specification contains more than one teaching sufficient to inform those skilled in the relevant art how to both make and use the claimed invention is not found persuasive with regard to the claimed composition comprising a Class 2, Type V-U Cas protein AND a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA
Applicant’s amendment of the claims and applicant’s complete argument is acknowledged and has been carefully considered, however, is not found persuasive for the reasons previously made of record and for those reasons repeated herein.
It continues that as previously discussed above when addressing the § 112(b) and §112(a) written description, the specification provides more than just "minimal if any structural limits.", while structural limitations are helpful, the submitted structural “limitations” are insufficient to describe the vast breadth of the claimed Class 2, Type V-U Cas proteins, especially as the meets and bounds of the claimed genus of proteins is unclear and not defined.  In response to applicants submission that the disclosure is not limited to just SEQ ID NO: 1, but the specification provides 92 representative Type V-U species in Table 1 as discussed above, while the disclosure of a number of species is helpful, it remains as to how these species are related so that one of skill in the art would know how to identify, make and use additional members of the claimed Class 2, Type V-U Cas proteins.  
Claims 37-43 are so broad as to encompass all possible engineered or non-naturally occurring compositions comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA (see also above rejection under 35 U.S.C. 112(b)).  The claims rejected under this section of U.S.C. 112, first paragraph, place minimal if any structural limits on the “Class 2 Type V-U Cas protein” and the guide RNAs.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to that nuclease comprising the amino acid sequence of SEQ ID NO:1.
Further as noted above, applicants have amended the claims to an engineered, or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide sequence capable of forming a complex with the Type V-U Cas protein and hybridizing to a target locus in an eukaryotic cell, and applicants have not in fact described a Class 2, Type V-U Cas protein and its guide sequence or its target sequence (See specification page 36-37 [0089]-[0090].  As previously stated, Shmakov et al. Nat. Rev. Microbiol. 15, 169-182 (2017)) and the specification states that “subtype V-U TnpB-like proteins appear to be too small to adopt the bilobed structure of sufficient size to accommodate the complex of the crRNA with the target DNA as the typical Class 2 effectors do, and therefore are unlikely to function in that capacity, at least not without additional partners [0090]”.  Thus, applicant’s submission that they have described a composition comprising a Class 2, Type V-U Cas protein and guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  Further it continues that Stella et al. (Nature Structural & Molecular Biology, Vol 24 No. 11, pp 882-892, Nov 2017) support the above lack of description in its teaching that “currently little is known about the V-C and V-U subtypes and no structural information about them is available (p882, right column, top of third paragraph)”.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly any engineered or non-naturally occurring composition comprising a Class 2, Type V-U Cas protein and a guide RNA capable of forming a complex with the Type V-U Cas protein and engineered to comprise a guide sequence that directs sequence-specific binding of the complex to a target sequence other than a target sequence recognized by a naturally occurring Class 2, Type V-U crRNA.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of those compositions comprising the specified Class 2 Cas protein and guide RNAs having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102

The rejection of claim(s) 37, 39, 40, 42, 43 under 35 U.S.C. 102(a)(2) as being anticipated by Joung et al. (U.S. 9,512,446) is withdrawn based upon applicant’s amendment of the claims in the paper of 10/13/2021.

Remarks
No claim is allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
12/8/2022

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652